Campbell, C. J.,
delivered-the opinion of the court.
This case was decided correctly by the .circuit court. There was no breach of the condition of the bond, for the injunction was never .dissolved, formally or in effect. On the contrary, the suit of the appellees, in which the boud was given, was maintained so far as to result in a contest between Mrs. Yates and Strong as to which was entitled to the money *475brought into court by the appellees with their bill in that case. Yates v. Mead, 68 Miss., 787.

Affirmed.